Citation Nr: 1111326	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  09-22 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim seeking entitlement to service connection for left ear hearing loss has been submitted and, if so, whether service connection is warranted.

2.  Whether new and material evidence sufficient to reopen a claim seeking entitlement to service connection for chronic left ear infections has been submitted and, if so, whether service connection is warranted.

3.  Entitlement to service connection for a left ear tumor, claimed as secondary to chronic left ear infections.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Carl K. Price, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from December 1968 to February 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The Veteran had a hearing before the Board in January 2011 and the transcript is of record.

The issues of entitlement to service connection for tinnitus and Meniere's Syndrome, claimed as secondary to chronic left ear infections, have been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for left ear hearing loss, chronic left ear infections, a left ear tumor secondary to chronic left ear infections, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  The claim seeking entitlement to service connection for left ear hearing loss was last denied by a Board decision rendered in May 1981, which declined reopening the claim finding no new and material evidence had been submitted showing that the Veteran's left ear hearing loss pre-existed his military service and was not permanently aggravated beyond the natural progression of the disease during military service. 

2.  The claim seeking entitlement to service connection for chronic left ear infections (external otitis) last denied by a Board decision rendered in August 1984, which found no new and material evidence had been submitted indicating the Veteran's current left ear disorder is causally related to his military service.

3.  Evidence received since the May 1981 Board decision raises a reasonable possibility of substantiating the claim of service connection for left ear hearing loss.

4. Evidence received since the August 1984 Board decision raises a reasonable possibility of substantiating the claim of service connection for chronic left ear infections.


CONCLUSIONS OF LAW

1.  The May 1981 Board decision that declined reopening a claim for entitlement to service connection for left ear hearing loss is final; evidence received since the May 1981  decision is  new and material and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156; 20.1100 (2010).

2.  The August 1984 Board decision that declined reopening a claim for entitlement to service connection for chronic left ear infections is final; evidence received since the August 1984 decision is new and material and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156; 20.1100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

New and Material Evidence

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran claims his left ear hearing loss and chronic left ear infections are attributable to his brief military service.  That is, the Veteran concedes he has had lifelong hearing problems with his right ear.  His left ear, however, he claims was normal prior to his military service.  Despite his hearing problems, he claims he was inducted into the military anyway and contracted an infection during basic training.  Specifically, he claims his drill sergeant treated him abusively because of his hearing problems and smashed his head into the mud.  The Veteran claims he contracted a left ear hearing infection initially treated in the military, but that persisted thereafter.  He believes the same incident caused his left ear hearing loss.

The Veteran was discharged from the military due to "void induction" less than two months after entrance after it was discovered the Veteran was totally deaf in his right ear and had partial hearing loss in his left ear. The Medical Board, in a January 1969 summary indicated the Veteran had hearing loss all his life and it was unchanged for many years.  The Veteran was diagnosed with congenital deafness in his right ear and congenital hearing loss in his left ear.  Service treatment records also confirm the Veteran was treated in January 1969 for external otitis of the left ear.

The RO denied entitlement to service connection for "aggravation of an ear condition" initially in July 1969 finding the Veteran's hearing loss pre-existed his military service and was not permanently aggravated due to any incident in the military.  The Veteran again raised these claims and ultimately appealed to the Board.  The Board last denied the hearing loss claim in May 1981 finding no new and material evidence had been submitted showing the Veteran's pre-existing hearing loss was permanently aggravated beyond the natural progression of the disease due to some incident of his military service.  The Board last denied the left ear infections claim in August 1984 finding no new and material had been submitted showing the Veteran's current chronic left ear infections were incurred in the military.

Unless the Chairman of the Board orders reconsideration, all Board decisions are final on the date stamped on the face of the decision. 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100(a).  The Veteran was notified of his appellate rights at the time of the Board decisions.  He did not request reconsideration or appeal to the United States Court of Appeals for Veterans Appeals. Therefore, the May 1981 and August 1984 Board decisions are final.

At the time of the May 1981 Board decision, the record included service treatment records, which indicated the Veteran had pre-existing right ear deafness and congenital left ear hearing loss at the time of discharge as well as one single treatment for left ear external otitis; private treatment records from Dr. Pornot, Dr. Buttermore and Dr. Lemberg indicating treatment for various ear related problems, to include external otitis, from 1969 to 1980; an opinion dated September 1980 from Dr. Lemberg opining that the Veteran's left ear chronic infections began initially while in service and persisted since discharge.  

At the time of the August 1984 Board decision, the record also included a statement from Dr. Buttermore indicating he examined and treated the Veteran on February 27, 1969 for a polyp of the middle ear protruding through perforation of tympanic membrane superiorly left ear; and a letter dated March 1984 from various family and friends attesting to the fact that the Veteran was seen and treated by Dr. Roden from March 1969 to September 1979 for ear infections in his left ear.

Potentially relevant evidence received since the Board decisions include additional private treatment records showing continuing treatment, to include surgical treatment, for various ear problems; additional opinion statements from Dr. Lemberg dated in December 2006 and June 2009; and lay statements from the Veteran, various family members and two fellow servicemen.

Except as provided in Section 5108 of this title, when the Board disallows a claim, the claim may not thereafter be reopened and allowed and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7104.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  38 C.F.R. § 3.156(a). "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Again, the Veteran claims he did not have problems with his left ear, to include hearing loss or infections, prior to his military service.  Although he had right ear hearing problems all his life, he claims he first developed hearing loss and ear infections on the left side while in the military, and problems persisted ever since.  He further claims he was physically abused by his drill sergeant to include an incident where his head was shoved in the mud.  He believes this abuse may have caused the initial ear infection for which he was treated while still on active duty.

At the time of the 1981 and 1984 Board decisions, the Board had already considered in-service treatment records noting one-time treatment for external otitis of the left ear as well as in-service findings of congenital left ear hearing loss and congenital right ear deafness.  The Board had also already considered private medical records indicating treatment for various ear related problems immediately after service through 1980.  The Board also considered a nexus opinion proffered by Dr. Lemberg indicating his professional opinion that the Veteran first incurred a left ear infection in the military, which persisted ever since. 

In short, the Board previously denied these claims finding no persuasive medical evidence establishing either that the Veteran's left ear hearing loss and left ear infections began in the military or, if pre-existing, were aggravated beyond the natural progression due to his military service.   Accordingly, for evidence to be "material" here, it must relate to this fact.

In support of his claim, the Veteran supplied additional private treatment records and opinions.  Two opinions written by Dr. Lemberg in December 2006 and June 2009 again opine that the Veteran first incurred a left ear infection in the military and the infection persisted ever since.  Dr. Lemberg further opines the ear infection also caused loss of hearing on the left side.  The medical records further show the Veteran underwent surgery to reconstruct his left middle ear and remove a tumor (cholesteatoma).

The Veteran also supplied various lay statements from his family and fellow servicemen.  Family members, to include the Veteran's siblings and spouse recall the Veteran returning from the military with a left ear infection that persisted for many years.  Two statements from fellow servicemen, moreover, recall watching the Veteran receiving physical abuse from their drill sergeant, to include his head being smashed on the floor, during basic training.  

Presuming the credibility of all new evidence submitted, the Board concludes the new evidence at least raises a reasonable possibility of substantiating the claims.  As such, the new and material evidence serves to reopen the claims for service connection for left ear hearing loss and chronic left ear infections. 

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Since the claims are being reopened, any deficiencies in notice were not prejudicial to the Veteran. 


ORDER

As new and material evidence has been received to reopen the claim for service connection for left ear hearing loss, the claim is reopened, and, to that extent only, the appeal is granted. 

As new and material evidence has been received to reopen the claim for service connection for chronic left ear infections, the claim is reopened, and, to that extent only, the appeal is granted.




REMAND

As explained above, the Veteran claims he was the victim of abuse from his drill sergeant during basic training because of his congenital right ear deafness.  Due to the physical abuse, the Veteran claims he contracted a left ear infection, left ear hearing loss, and PTSD.  The Veteran further claims his chronic left ear infections ultimately caused the development of a tumor in his left ear, which had to be surgically removed and further exacerbated his left ear hearing loss.

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The Veteran was sent numerous VCAA letters throughout the appellate time frame in relation to his appeal.  The Board notes, however, the claims folder does not contain a full VCAA letter pertinent to the Veteran's PTSD claim.  That is, the letter on file is missing the first page, to include a date in which it was sent.  Although there is no reason to believe the Veteran was not sent a full VCAA letter pertinent to his PTSD claim, the RO is instructed to send a new, corrective VCAA letter ensuring all VCAA duties are satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In this case, the Veteran has never been afforded VA examinations for any of his claimed conditions on appeal.

Private treatment records on file indicate the Veteran has current diagnoses of left ear hearing loss, chronic external otitis and chronic otitis media of the left ear, various residuals of removal of a cholesteatoma (tumor) of the left ear (to include Meniere's disease and tinnitus), and PTSD. 

With regard to the claimed left ear disorders, as explained above, there are numerous opinions mainly proffered by Dr. Lemberg that the Veteran's left ear problems began in the military when he first incurred a left ear infection, which persisted thereafter.  There is also sufficient medical evidence and lay testimony indicating the Veteran indeed has had continuous left ear symptoms since his military service.

The Veteran's service treatment records, on the other hand, indicate the Veteran's left ear hearing loss is "congenital" and was not worsened due to any in-service trauma.  The claim is complicated, however, because the Veteran's induction examination indicates left ear hearing within normal limits.  At the time of separation, moreover, the Veteran was treated for an ear infection.

A veteran who served during wartime service after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The presumption of soundness, however, attaches only where there has been an induction medical examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

In this case, although the induction examination indicates normal audiological findings, the Veteran was separated less than 2 months later for "void induction" due to congenital right ear deafness and congenital left ear hearing loss.  The Veteran concedes he was deaf in his right ear his whole life, but claims his left ear hearing was perfect prior to his military service.

Congenital or developmental defects are generally not considered a disease or injury for the purpose of service connection.  38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).   However, the VA Office of General Counsel held that service connection may be granted for a congenital disorder on the basis of in-service aggravation.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) [a reissue of General Counsel Opinion 01-85 (March 5, 1985)].  In that opinion, it was noted that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin by its very nature preexists claimants' military service, but that service connection for such diseases could be granted if manifestations of the disease in service constituted aggravation of the condition.  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  To the extent the congenital defect is not a disease, service connection may still be granted for any superimposed disease or injury.  

No medical professional in this case has addressed or reconciled evidence indicating the Veteran's left ear problems may have pre-existed the military, may have been a congenital defect and, if so, whether any pre-existing or congenital defect was permanently aggravated by some incident in the military or otherwise caused by a superimposed disease or injury incurred in the military.  It does not appear Dr. Lemberg or any other private physician rendering an opinion, were aware of the fact that the military medical board concluded in January 1969 that the Veteran's left ear hearing loss was congenital and had not changed due to any in-service trauma.  It also is unclear whether any of the private physicians, to include Dr. Lemberg, reviewed the Veteran's service treatment records, to include treatment for his external otitis in January 1969, prior to rendering their opinions.  

With regard to PTSD, the Veteran submitted an opinion by private psychologist Dr. Heller dated January 2007 where Dr. Heller diagnosed the Veteran with PTSD related to in-service physical abuse suffered by the Veteran's drill sergeant.  Again, it is unclear whether Dr. Heller reviewed any service records prior to rendering a decision.

As indicated in the decision above, the Veteran has submitted various lay statements from his family as well as fellow servicemen recalling the Veteran's in-service abuse as well as left ear symptomatology immediately after service.

In contrast, however, the Veteran's personnel records and service treatment records are silent as to any evidence supporting that the Veteran was ever physically abused by his drill sergeant or otherwise suffered a physical trauma, to include to his left ear.  

Service treatment records, moreover, conclude the Veteran's left ear hearing loss was congenital and pre-existed his military service.  For these reasons, the Board finds that none of the medical opinions currently of record are based on all relevant facts and, therefore, are not dispositive in and of themselves.  See, e.g. Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (A medical opinion based on incomplete or inaccurate factual premises is not probative).  The opinions in this case, however, raise an indication that the disorders may be related to his military service and, therefore, VA examinations are warranted.  McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following action:

1. The RO must ensure that all VCAA notice obligations are satisfied in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A, implementing regulations, interpretative precedent court decisions, and any other applicable legal precedent concerning the issues on appeal and, particularly, the issue seeking entitlement to service connection for posttraumatic stress disorder (PTSD), claimed due to military physical abuse. 

2.  Schedule the Veteran for an appropriate examination with an ENT specialist for the claimed conditions of left ear hearing loss, chronic left ear infections and left ear tumor to determine the extent and likely etiology of any left ear condition(s) found, specifically addressing the following:

* Whether the Veteran's currently diagnosed left ear disorders, to include hearing loss and chronic infection, are congenital defects/diseases; and, if so, whether the congenital defects/diseases increased in severity during active service beyond the natural progress of the condition(s) and/or was subject to a superimposed injury or disease during service, to include claimed physical abuse by the Veteran's drill sergeant or in-service incurred ear infection.

* Whether the Veteran's currently diagnosed left ear disorders, to include left ear hearing loss and chronic infection, pre-existed his military service, and if so, whether it is at least as likely as not that any such pre-existing left ear condition was aggravated beyond the natural progression of the disease due to any in-service incident, to include claimed physical abuse by his drill sergeant or in-service incurred ear infection; 

* Whether it is at least as likely as not that the Veteran's current chronic left ear problems, to include persistent ear infections, hearing loss, and tumor, are directly related to his in-service treatment for external otitis, claimed in service physical abuse or any other incident of his military service.

The claims folder must be reviewed by the examiner, to include a copy of this Remand, and the examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions rendered, specifically that of the service treatment records finding congenital hearing loss, lay testimony describing the Veteran's left ear symptomatology right after his military service and the various opinions proffered by Dr. Lemberg, Dr. Wheeler, Dr. Buttermore and Dr. Pornoy.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3.  Schedule the Veteran for a VA psychiatric examination to ascertain whether the Veteran has PTSD, or any other psychiatric disability, related to his military service.  The Veteran's claims folder, to include a copy of this remand, should be provided to the examiner for review of pertinent documents therein in connection with the examination.  The examination report should reflect that such a review was conducted.   After review of the pertinent material, the examiner must specifically discuss whether the appellant meets the diagnostic criteria in DSM-IV for diagnosis of PTSD, and, if so, is there a link between the current symptoms and his military service. 

Specifically, the examiner is asked to render an opinion as to whether it is at least as likely as not the Veteran's current psychiatric diagnosis or diagnoses are related to the Veteran's claimed physical abuse by his drill sergeant as collaborated by fellow servicemen statements dated October 2006 and October 2007.  

It would be helpful if the physician would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The physician should provide a complete rationale for any opinion provided resolving all conflicting evidence.

4.  The RO should then readjudicate the Veteran's claims. If the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


